Title: To George Washington from William Pearce, 13 November 1796
From: Pearce, William
To: Washington, George


                        
                            Sir 
                            Mountvernon Novr the 13th 1796
                        
                        I have Receved your Letter of the 6th Instant Together with the Memorandom and
                            three heads of the Egyption wheat you Mention; This I have planted as you directed—and as to
                            the directions contained In the memorandom I will pay all the attention to them In my power,
                            during my Stay on your Estate, and will Likewise point out to Mr Anderson your Ideas of the
                            different things which you Spoke to me about when you ware here and In Every other part of
                            your Business I will Give him all the Information In my power.
                        With Respect to the free stone quarrey I have had Enough of the Stone made Bare
                            for the person to Exammine It But as I Mentioned In my Last Letter I fear the Body of Earth
                            that Covers It is too Great to work It to Advantage.
                        What Ever part of the New Road I do have done shall be done well, but It will
                            be a very heavy Job.
                        
                        at the Time I mentioned Mr Neals Being Ill he was very bad for a few days but
                            got better, and got to work again, but his Complaind has now returned and he is very weak
                            and can scarcly go about—we have got the Quarter at River Farm In its place and it will be
                            nearly covered In this week. I have Inquired the price of oznabrigs In
                            Alexandria But there is Scarcly any In town, and they asked me from
                            2/2d. to 2/5d. ⅌ yd for what was good for any thing by the Peice and to pay the cash Down
                            for It and taking a considerable quantity I have Likewise Inquired the price of Linseed oil
                            & paint which Is very scarce here oil is 9/ ⅌ Gallon white Lead 24/ ⅌ Cegg Spanish
                            Brown 14/ dito yellow Ocor 1/ ⅌ pound and none of any account is to be got here.
                        The quantity of Barley made at Union farm 166 Bushels It Grew on 13 acres of
                            land which you Measured by the fish house—but there was about 3 acres of Land which Lay on
                            the west side that had very Little on it so that I may say It Grew partly on 10 Acres. I
                            have sold It for a dollar ⅌ bushel—with the Rest abt 300 bushels In all. I have had the Line
                            of stakes on the Line of the new road Continued quite down to the River as you directed and
                            It strikes the River by Cupits old house which stood In the Lot By my house.
                        I have sent the higth of the Rooms upstaires & garett The Size of the
                            Cellar windows & of the Gates.
                        The weather Still keeps dry—we have had no rain since you Left this place the
                            drought has I think Injured the wheat prety much.
                        It was my Intention to have went to the Estern shore of Maryland before now but
                            I have had the Rheumatism, so bad I was not able to Travel—I am now some thing better
                            & hope to set off the Last of the week—and If nothing happens To prevent It I Shall
                            be back in 5 or 6 days from the Time I Leave this place. I am with the Greatest Respect Sir
                            Your Humble Servt
                        
                            William Pearce
                            
                        
                    